Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application serial number 15931273 filed on 05/13/2020.
Claims 1-10, 11-14, 15-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8-10, 11, 12-14   is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuzman (US 20130215951)   in view of  Gu et al. (US 20060256964 ) , and further in view of Rofougaran ( US 20100022204 ) .
Regarding to claim 1, 20130215951 teaches a first device (i.e., distribution point 210) [see Figure 2 and Paragraphs 0073 & 0076 & 0056 & 0062 ] comprising first through third transceiver (the first device 210 comprises first transceiver 230 (1), second transceiver 230 (2), third transceiver 230 (3), fourth transceiver 230 (4)…..n transceiver 230 (n) ;
a second device (i.e., CPEs 250 (1) ) [see Figure 2 and Paragraphs 0073 & 0076] comprises a fourth transceiver 255 (1) ; 
a third device (i.e.,   CPEs 250 (2) ) [see Figure 2 and Paragraphs 0073 & 0076] comprises a fifth  transceiver 255 (2); 
a fourth device (i.e., CPE 250 (3) ) [see Figure 2 and Paragraphs 0073 & 0076] comprises a sixth  transceiver 255 (3); 
wherein a first interconnect comprises the first transceiver coupled to the fourth transceiver through a first  transmission medium [see Figure 2 and Paragraphs 0073 & 0076], 
a second interconnect comprises the second transceiver coupled to the fifth transceiver through a second transmission medium [see Figure 2 and Paragraphs 0073 & 0076], and 


    PNG
    media_image1.png
    930
    750
    media_image1.png
    Greyscale




However, 20130215951 does not explicitly teach radio frequency interconnect (RFI) configured to carry the data signal between devices.
20060256964, from the same or similar fields of endeavor, teaches radio frequency interconnect (RFI) configured to carry the data signal between devices (transceivers 38) [see Paragraphs 0034 and Figure 3A];
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of  20130215951 in view of  20060256964  because 20060256964   suggests what is needed, however, is a more efficient, more configurable, higher field, lower cost and higher performance solution [see Paragraph 0009].
However, 20130215951 and 20060256964 do not explicitly teach the first device, the second device, the third device, and the fourth device are packaged components positioned over a single substrate.
20100022204, from the same or similar fields of endeavor, teaches the first device, the second device and third device comprise to selectively carry 
the first data signal, the second data signal or the third data signal from a transmitting device  , the transmitting device being one of the first device, the second device  , the third device or the fourth device, to a receiving device, the receiving device being a different one of the first device, the second device, the third device of the fourth device (Thus, one aspect of the embodiment of the present invention is that transceiver 1004 is operable, for example, to select frequency f1 for transmissions to transceiver 
the first device, the second device, the third device, and the fourth device are packaged components positioned over a single substrate (a substrate 250 includes a plurality of transceivers 252, 254, 256, 258, 260, and 262. Each transceiver 252-262 has associated circuitry not shown here and can be operably disposed within the dielectric or on top of the dielectric with an associated antenna protruding into the dielectric. As may be seen, the substrate 250 includes a plurality of wave guides formed within for conducting specific communications between specified transceivers. For example, a wave guide 264 is operably disposed to support communications between transceivers 252 and 254. Similarly, wave guides 266 support communications between transceivers 254, 256, 262, 260, and 258, as shown) [see Paragraph 0110].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20130215951 and 20060256964), and further in view of 20100022204 because 20100022204 suggests that Utilizing dynamically assigned carrier frequencies is advantageous in that interference may further be reduced or eliminated by using frequency diversity to reduce the likelihood of collisions or interference [see paragraph 0160].


Regarding to claim 2, US 20130215951 further teaches wherein the second guided transmission medium comprises: a first unidirectional coupler configured to facilitate a transmission from the first device to the third device and from the first device to the fourth device; and a second unidirectional coupler configured to facilitate a transmission from the third device to the first device and from the fourth device to the first device 
[see Figure 2 and Paragraphs 0073 & 0076 & 0056 & 0062 ].


Regarding to claim 6, US 20130215951 and US 20060256964 and US 20100022204 teach the limitations of claim 1.
However, US 20130215951 does not explicitly teach wherein the second RFI comprises a first plurality of switches configured to selectively connect the second guided transmission medium to each of the second transceiver and the fifth transceiver, and the third RFI comprises a second plurality of switches configured to selectively connect the second guided transmission medium to each of the third transceiver and the sixth transceiver.
US 20100022204, from the same or similar fields of endeavor, teaches wherein the second RFI comprises a first plurality of switches configured to selectively connect the second guided transmission medium to each of the second transceiver and the fifth transceiver, and the third RFI comprises a second plurality of switches configured to selectively connect the second guided transmission medium to each of the third transceiver and the sixth transceiver [see Paragraphs 0303 & 0371].


Regarding to claim 8, US 20130215951 further teaches wherein at least one of the second RFI is configured to identify an output signal generated by the first device or the third device based on a first data rate associated with the third device, or the third RFI is configured to identify an output signal generated by the first device or the fourth device based on a second data rate associated with the fourth device [see Figure 2 and Paragraphs 0073 & 0076 & 0056 & 0062 ]. Regarding to claim 9, US 20130215951 further teaches  wherein the first device comprises a processor, and the second device comprises a memory device [see Figure 2 and Paragraphs 0073 & 0076 & 0056 & 0062 ]. 
Regarding to claim 10, US 20130215951 further teaches wherein at least one of the third device or the fourth device comprises a wireless communication device [see Figure 2 and Paragraphs 0073 & 0076 & 0056 & 0062 ]. 

Regarding to claim 11, 20130215951 teaches a first device (i.e., distribution point 210) [see Figure 2 and Paragraphs 0073 & 0076 & 0056 & 0062 ] comprising first through third transmitters (the first device 210 comprises first transceiver 230 (1), second transceiver 230 (2), third transceiver 230 (3), fourth transceiver 230 (4)…..n transceiver 230 (n) ;
a second device (i.e., CPEs 250 (1) ) [see Figure 2 and Paragraphs 0073 & 0076] comprises a fourth transmitter 255 (1) ; 
a third device (i.e.,   CPEs 250 (2) ) [see Figure 2 and Paragraphs 0073 & 0076] comprises a fifth  transmitter 255 (2); 
a fourth device (i.e., CPE 250 (3) ) [see Figure 2 and Paragraphs 0073 & 0076] comprises a sixth  transmitter 255 (3); 
wherein a first interconnect comprises the first transmitter coupled to the fourth transmitter through a first  transmission medium [see Figure 2 and Paragraphs 0073 & 0076], 
a second interconnect comprises the second transmitter coupled to the fifth transmitter through a second transmission medium [see Figure 2 and Paragraphs 0073 & 0076], and 

However, 20130215951 does not explicitly teach radio frequency interconnect (RFI) configured to carry the data signal between devices.
20060256964, from the same or similar fields of endeavor, teaches radio frequency interconnect (RFI) configured to carry the data signal between devices (transceivers 38) [see Paragraphs 0034 and Figure 3A];
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of  20130215951 in view of  20060256964  because 20060256964   suggests what is needed, however, is a more efficient, more configurable, higher field, lower cost and higher performance solution [see Paragraph 0009].
However, 20130215951 and 20060256964 do not explicitly teach the first device, the second device, the third device, and the fourth device are packaged components positioned over a single substrate.
20100022204, from the same or similar fields of endeavor, teaches the first device, the second device and third device comprise to selectively carry 
the first data signal, the second data signal or the third data signal from a transmitting device  , the transmitting device being one of the first device, the second device  , the third device or the fourth device, to a receiving device, the receiving device being a different one of the first device, the second device, the third device of the fourth 
the first device, the second device, the third device, and the fourth device are packaged components positioned over a single substrate (a substrate 250 includes a plurality of transceivers 252, 254, 256, 258, 260, and 262. Each transceiver 252-262 has associated circuitry not shown here and can be operably disposed within the dielectric or on top of the dielectric with an associated antenna protruding into the dielectric. As may be seen, the substrate 250 includes a plurality of wave guides formed within for conducting specific communications between specified transceivers. For example, a wave guide 264 is operably disposed to support communications between transceivers 252 and 254. Similarly, wave guides 266 support communications between transceivers 254, 256, 262, 260, and 258, as shown) [see Paragraph 0110].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20130215951 and 20060256964), and further in view of 20100022204 because 20100022204 suggests that Utilizing dynamically assigned carrier frequencies is advantageous in that interference may further be reduced or eliminated by using 


Regarding to claim 12, US 20130215951 further teaches wherein the first device comprises fourth through sixth receivers, the second device comprises a fourth transmitter, the third device comprises a fifth transmitter, the fourth device comprises a sixth transmitter, the first RFI comprises the fourth transmitter coupled to the fourth receiver through a third guided transmission medium, the second RFI comprises the fifth transmitter coupled to the fifth receiver through a fourth guided transmission medium, and the third RFI comprises the sixth transmitter coupled to the sixth receiver by the fourth guided transmission medium [see Figure 2 and Paragraphs 0073 & 0076 & 0056 & 0062 ].

Regarding to claim 13, US 20130215951 further teaches  wherein each of the first guided transmission medium, the second guided transmission medium, the third guided transmission medium, and the fourth guided transmission medium comprises a differential transmission line [see Figure 2 and Paragraphs 0073 & 0076 & 0056 & 0062 ]. Regarding to claim 14, US 20130215951 further teaches wherein the first device comprises a processor, the second device comprises a memory device, and at least . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15, claim 1  of U.S. Patent No. 10673603. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 15 of the application serial number  15/931,273
Claim 15 of the U.S. Patent No. 10673603
A method, comprising: generating one or more of a first data signal, a second data signal or a third data signal to be communicated between a first device and a second device, the first device and a third device, or the first device and a fourth device, respectively; 



 

Claim 1 of the U.S. Patent No. 10673603
wherein the communicating the one or more of the second data signal or the third data signal comprises: distinguishing between the second and third data signals based on a frequency of the second data signal and a frequency of the third data signal, or communicating a control signal to coordinate the communicating the one or more of the second data signal or the third data signal
the fourth RFI transceiver is configured to either distinguish between the first data signal and the second data signal based on a frequency of the first data signal and a frequency of the second data signal, or based on a control signal, select the first data signal or the second data signal and coordinate communication of the selected first data signal or second data signal.



Allowable Subject Matter
Claims 3-5, 7, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412